 

 

Exhibit 10.39

 

[ubs-logo.jpg] 

 

 



To:

Tiffany & Co.

200 Fifth Avenue

New York, New York 10010

United States of America

    From:

UBS AG, London Branch

c/o UBS Securities LLC

1285 Avenue of the Americas

New York, NY 10019

    Re: Accelerated Stock Repurchase     Ref. No: As provided in the
Supplemental Confirmation     Date: May 31, 2018    

 

This master confirmation (this “Master Confirmation”), dated as of May 31, 2018
is intended to set forth certain terms and provisions of certain Transactions
(each, a “Transaction”) entered into from time to time between UBS AG, London
Branch (“Dealer”), through its agent UBS Securities, LLC and Tiffany & Co.
(“Counterparty”). This Master Confirmation, taken alone, is neither a commitment
by either party to enter into any Transaction nor evidence of a Transaction. The
additional terms of any particular Transaction shall be set forth in a
Supplemental Confirmation substantially in the form of Schedule A hereto (a
“Supplemental Confirmation”), which shall reference this Master Confirmation and
supplement, form a part of, and be subject to this Master Confirmation. This
Master Confirmation and each Supplemental Confirmation together shall constitute
a “Confirmation” as referred to in the Agreement specified below.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and Dealer as to the
subject matter and terms of each Transaction to which this Master Confirmation
and such Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

 

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the ISDA 2002 Master
Agreement (the “Agreement”) as if Dealer and Counterparty had executed the
Agreement on the date of this Master Confirmation (but without any Schedule
except for (i) the election of the law of the State of New York as the governing
law and US Dollars (“USD”) as the Termination Currency, (ii) the election that
Multiple Transaction Payment Netting will apply to any Transaction that
constitutes an Equity Contract (as defined in Section 14 below) and (iii) the
election that the “Cross Default” provisions of Section 5(a)(vi) shall apply to
Dealer and Counterparty, with (a) the “Threshold Amount” with respect to the
Dealer equal to two percent of Dealer’s shareholders’ equity on a consolidated
basis as specified in its latest publicly available financials (or its
equivalent in another currency) and the “Threshold Amount” with respect to the
Counterparty equal to USD 40 million and (b) the deletion of the words “, or
becoming capable at such time of being declared,” from clause (1) of Section
5(a)(vi).

 

The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement.

 



 



 

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.

 

If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation; (ii)
this Master Confirmation; (iii) the Equity Definitions; and (iv) the Agreement.

 

1.          Each Transaction constitutes a Share Forward Transaction for the
purposes of the Equity Definitions. Set forth below are the terms and conditions
that, together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.

 

General Terms:

 

Trade Date:For each Transaction, as set forth in the related Supplemental
Confirmation.

 

Buyer:Counterparty

 

Seller:Dealer

 

Shares:Common stock, par value $0.01 per share, of Counterparty (Ticker: “TIF”).

 

Exchange:The New York Stock Exchange

 



Related Exchange(s):All Exchanges.

 

Prepayment/Variable 





Obligation:Applicable

  



Prepayment Amount:For each Transaction, as set forth in the related Supplemental
Confirmation.

 



Prepayment Date:For each Transaction, as set forth in the related Supplemental
Confirmation.

  

Valuation:

 

VWAP Price:For any Calculation Date, subject to “Valuation Disruption” below,
the Rule 10b-18 volume-weighted average price per Share for the regular trading
session (including any extensions thereof) of the Exchange on such Calculation
Date (without regard to pre-open or after hours trading outside of such regular
trading session for such Calculation Date), as published by Bloomberg at 4:15
p.m. New York City time (or 15 minutes following the end of any extension of the
regular trading session) on such Calculation Date, on Bloomberg page “TIF US
<Equity> AQR_SEC” (or any successor thereto), or if such price is not so
reported on such Calculation Date for any reason or is, in the Calculation
Agent’s commercially reasonable determination, manifestly erroneous, as
determined by the Calculation Agent in a commercially reasonable manner. For
purposes of calculating the VWAP Price, the Calculation Agent will include only
those trades that are reported during the period of time during which
Counterparty could purchase its own shares under Rule 10b-18(b)(2) and are
effected pursuant to the conditions of Rule 10b-18(b)(3), each under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (such trades,
“Rule 10b-18 eligible transactions”).

 

Forward Price:The arithmetic average of the VWAP Prices for the Calculation
Dates in the Calculation Period, subject to “Valuation Disruption” below.

 



 2



 

Calculation Date:For each Transaction, any date that is both an Exchange
Business Day and is set forth as a Calculation Date in the related Supplemental
Confirmation.

 

Forward Price

Adjustment Amount:

For each Transaction, as set forth in the related Supplemental Confirmation.

  

Calculation Period:The period from and including the Calculation Period Start
Date to and including the Termination Date.

 

Calculation Period Start Date:For each Transaction, as set forth in the related
Supplemental Confirmation.

 

Termination Date:The Scheduled Termination Date; provided that Dealer shall have
the right to designate any Calculation Date on or after the First Acceleration
Date to be the Termination Date (the “Accelerated Termination Date”) for the
entire remaining Prepayment Amount or a portion thereof equal to no less than
25% of the initial Prepayment Amount, in either case by delivering notice to
Counterparty of any such designation prior to 8:00 p.m. New York City time on
the Calculation Date immediately following the designated Accelerated
Termination Date; provided, however, that Dealer may designate no more than four
(4) Accelerated Termination Dates in respect of a single Transaction.

 

In the case of any acceleration of the Termination Date in part for any
Transaction (a “Partial Acceleration”), (i) Dealer shall specify in its written
notice to Counterparty accelerating the Termination Date the portion of the
Prepayment Amount for such Transaction that is subject to valuation on such
Termination Date and (ii) the Calculation Agent shall make appropriate technical
adjustments in a commercially reasonable manner to the terms of such Transaction
to reflect the partial settlement of the Prepayment Amount (including cumulative
adjustments to take into account all Partial Accelerations that occur during the
term of such Transaction).

 



Scheduled Termination Date:For each Transaction, as set forth in the related
Supplemental Confirmation, subject to postponement as provided in “Valuation
Disruption” below.

 

First Acceleration Date:For each Transaction, as set forth in the related
Supplemental Confirmation.

 

Valuation Disruption:The definition of “Market Disruption Event” in Section
6.3(a) of the Equity Definitions is hereby amended by deleting the words “at any
time during the one-hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be” and inserting the words “at any time on any Scheduled Trading Day during
the Calculation Period or Settlement Valuation Period” after the word
“material,” in the third line thereof.

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 



 3



 

Notwithstanding anything to the contrary in the Equity Definitions, whenever a
Disrupted Day occurs on a Calculation Date (i) in the Calculation Period, the
Calculation Agent may, in its good faith and commercially reasonable discretion,
postpone the First Acceleration Date and the Scheduled Termination Date, or (ii)
in the Settlement Valuation Period, the Calculation Agent may extend the
Settlement Valuation Period, in each case, by one Calculation Date by delivering
notice in writing to Counterparty of such postponement or extension and any
related adjustments within two (2) Scheduled Trading Days of such Disrupted Day
or, if earlier, the previously scheduled Scheduled Termination Date or last day
of the Settlement Valuation Period, as applicable. If any such Disrupted Day is
a Disrupted Day because of a Market Disruption Event (or a deemed Market
Disruption Event as provided herein), the Calculation Agent shall determine
whether (i) such Disrupted Day is a Disrupted Day in full, in which case the
VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Forward Price or the Settlement Price, as the case may be, or
(ii) such Disrupted Day is a Disrupted Day only in part, in which case the VWAP
Price for such Disrupted Day shall be determined by the Calculation Agent based
on Rule 10b-18 eligible transactions in the Shares on such Disrupted Day
effected before the relevant Market Disruption Event occurred and/or after the
relevant Market Disruption Event ended, and the weighting of the VWAP Price for
the relevant Calculation Dates during the Calculation Period or the Settlement
Valuation Period, as the case may be, shall be adjusted in a commercially
reasonable manner by the Calculation Agent for purposes of determining the
Forward Price or the Settlement Price, as the case may be, with such adjustments
based on, among other factors, the duration of any Market Disruption Event and
the volume, historical trading patterns and price of the Shares, and the
Calculation Agent shall provide Counterparty notice of any such adjustments
promptly following such partially Disrupted Day. Any Calculation Date on which
the Exchange is scheduled to close prior to its normal close of trading shall be
deemed to be a Disrupted Day in full.

 

If a Disrupted Day occurs on a Calculation Date during the Calculation Period or
the Settlement Valuation Period, as the case may be, and each of the four
immediately following Calculation Dates is a Disrupted Day, then the Calculation
Agent, in its good faith and commercially reasonable discretion, may deem such
fourth Calculation Date to be a Calculation Date that is not a Disrupted Day and
determine the VWAP Price for such Calculation Date using its good faith and
commercially reasonable estimate of the value of the Shares on such Calculation
Date based on the volume, historical trading patterns and price of the Shares
and such other commercially reasonable factors as it deems reasonably
appropriate.

 

Settlement Terms:

 

Settlement Procedures:If the Number of Shares to be Delivered is positive,
Physical Settlement shall be applicable; provided that Dealer does not, and
shall not, make the agreement or the representations set forth in Section 9.11
of the Equity Definitions related only to the restrictions imposed by applicable
securities laws with respect to any Shares delivered by Dealer to Counterparty
under any Transaction by virtue of Counterparty being the Issuer. If the Number
of Shares to be Delivered is negative, then the Counterparty Settlement
Provisions in Annex A shall apply.

 

 Number of Shares  to be Delivered:For each Transaction, a number of Shares
equal to (x)(a) the Prepayment Amount divided by (b) the Divisor Amount minus
(y) the Initial Shares. Notwithstanding Section 9.2 of the Equity Definitions,
the Number of Shares to be Delivered shall be rounded to the nearest whole
number of Shares and no Fractional Share Amount shall be delivered.

 

Divisor Amount:The greater of (i) the Forward Price minus the Forward Price
Adjustment Amount and (ii) $1.00. Notwithstanding anything to the contrary
herein, in the Equity Definitions, in a Supplemental Confirmation or in the
Agreement, in no event shall (a) the Forward Price Adjustment Amount be less
than zero or (b) clause (ii) of this definition of Divisor Amount be adjusted
except due to Potential Adjustment Event that has a dilutive or concentrative
effect on the theoretical value of a Share.

 



 4



 

Excess Dividend Amount:For the avoidance of doubt, all references to the Excess
Dividend Amount shall be deleted from Section 9.2(a)(iii) of the Equity
Definitions.

 

Settlement Date:If the Number of Shares to be Delivered is positive, the date
that is one Settlement Cycle immediately following the Termination Date.

 

Settlement Currency:USD

 

Initial Share Delivery:For each Transaction, Dealer shall deliver a number of
Shares equal to the Initial Shares to Counterparty on the Initial Share Delivery
Date in accordance with Section 9.4 of the Equity Definitions, with the Initial
Share Delivery Date deemed to be a “Settlement Date” for purposes of such
Section 9.4.

 

Initial Share Delivery Date:For each Transaction, as set forth in the related
Supplemental Confirmation.

  

Initial Shares:For each Transaction, as set forth in the related Supplemental
Confirmation.

 

Share Adjustments:

 

Potential Adjustment Event:Notwithstanding anything to the contrary in Section
11.2(e) of the Equity Definitions, neither an Excess Dividend or an
Extraordinary Dividend nor any repurchases of Shares pursuant to the Other
Specified Repurchase Agreement (as defined below) shall constitute a Potential
Adjustment Event.

 

It shall constitute an additional Potential Adjustment Event if the Scheduled
Termination Date for the relevant Transaction is postponed pursuant to
“Valuation Disruption” above, in which case the Calculation Agent shall, in a
commercially reasonable manner and to maintain or unwind a commercially
reasonable hedge position, adjust any relevant terms of such Transaction as
necessary to preserve as nearly as practicable the fair value of such
Transaction to the parties prior to such postponement.

 

Excess Dividend:For any calendar quarter, any dividend or distribution on the
Shares with an ex-dividend date occurring during such calendar quarter (other
than any dividend or distribution of the type described in Section 11.2(e)(i) or
Section 11.2(e)(ii)(A) of the Equity Definitions or any Extraordinary Dividend)
(a “Dividend”) the amount or value of which per Share (as determined by the
Calculation Agent), when aggregated with the amount or value (as determined by
the Calculation Agent) of any and all previous Dividends with ex-dividend dates
occurring in the same calendar quarter, exceeds the Ordinary Dividend Amount.

 

Extraordinary Dividend:A per Share cash dividend or distribution, or a portion
thereof, declared by Counterparty on the Shares that is classified by the board
of directors of Counterparty as an “extraordinary” dividend.

 



 Consequences of Excess  Dividend:The declaration by the Issuer of any Excess
Dividend, the ex-dividend date for which occurs or is scheduled to occur during
the Relevant Dividend Period for any Transaction, shall constitute an Additional
Termination Event in respect of such Transaction, with Counterparty as the sole
Affected Party and such Transaction as the sole Affected Transaction. For the
avoidance of doubt, upon the occurrence of an Additional Termination Event
pursuant to the immediately preceding sentence, the economic effect of such
change in amount or timing of a regular or expected dividend shall not be taken
into account when calculating the Early Termination Amount.

 



 5



 

Ordinary Dividend Amount:For each Transaction, as set forth in the related
Supplemental Confirmation.

 

Method of Adjustment:Calculation Agent Adjustment

 

 Early Ordinary Dividend  Payment:If an ex-dividend date for any Dividend that
is not an Excess Dividend or Extraordinary Dividend occurs during any calendar
quarter occurring (in whole or in part) during the Relevant Dividend Period (as
defined below) and is prior to the Scheduled Ex-Dividend Date for such calendar
quarter, the Calculation Agent shall make such commercially reasonable
adjustment to the exercise, settlement, payment or any other terms of the
relevant Transaction as the Calculation Agent determines appropriate to preserve
the fair value of such Transaction to the parties after taking into account the
timing of such Dividend.

 



 Scheduled Ex-Dividend  Dates:For each Transaction for each calendar quarter, as
set forth in the related Supplemental Confirmation.

 

Extraordinary Events:

 

 

Consequences of 
Merger Events:

 



  

(a) Share-for-Share:Modified Calculation Agent Adjustment

 



(b) Share-for-Other:Cancellation and Payment

 



(c) Share-for-Combined:Component Adjustment

  

Tender Offer:Applicable; provided that Section 12.1(d) of the Equity Definitions
shall be amended by replacing “10%” in the third line thereof with “25%”.

 



 

Consequences of
Tender Offers:

 

  



(a) Share-for-Share:Modified Calculation Agent Adjustment; provided that, unless
the Supplemental Confirmation provides that Regulatory Event is not applicable,
in the event that Dealer concludes, in its good faith and commercially
reasonable discretion, upon advice of counsel that adjustment or continuance of
the Transaction is not appropriate following such Tender Offer as a result of
any legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer, but provided that such
policies or procedures are related to legal, regulatory or self-regulatory
issues and are generally applicable in similar situations and applied to any
Transaction hereunder in a non-discriminatory manner) (a “Regulatory Event”),
Cancellation and Payment shall apply.

 



(b) Share-for-Other:Modified Calculation Agent Adjustment; provided that, unless
the Supplemental Confirmation provides that Regulatory Event is not applicable,
in the case of a Regulatory Event, Cancellation and Payment shall apply.

 



 6



 



(c) Share-for-Combined:Modified Calculation Agent Adjustment; provided that,
unless the Supplemental Confirmation provides that Regulatory Event is not
applicable, in the case of a Regulatory Event, Cancellation and Payment shall
apply.

   

Any adjustment to the terms of any Transaction hereunder and the determination
of any amounts due upon termination of any Transaction hereunder as a result of
a Merger Event, Tender Offer shall be made without duplication in respect of any
prior adjustment hereunder (including, without limitation, any prior adjustment
pursuant to Section 9 below).

 





Nationalization,

Insolvency or Delisting:



 

Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
be deemed to be the Exchange.

 

Additional Disruption Events:

 

(a) Change in Law:Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (i) replacing the parenthetical beginning after
the word “regulation” in the second line thereof with the phrase “(including,
for the avoidance of doubt and without limitation, (x) any tax law or (y)
adoption or promulgation of new regulations authorized or mandated by existing
statute)”, (ii) replacing the phrase “the interpretation” in the third line
thereof with the phrase “, or public announcement of, the formal or informal
interpretation”, (iii) replacing the word “Shares” where it appears in clause
(X) thereof with the words “Hedge Positions”, and (iv) adding the phrase “in the
manner contemplated by the Hedging Party on the Trade Date” immediately
following the word “Transaction” in clause (X) thereof; provided further that
any determination as to whether (A) the adoption of or any change in any
applicable law or regulation or (B) the promulgation of or any change in the
interpretation by any court, tribunal or regulatory authority with competent
jurisdiction of any applicable law or regulation (including any action taken by
a taxing authority), in each case, constitutes a “Change in Law” shall be made
without regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date and (iv) deleting clause (Y) thereof.

 

(b) Hedging Disruptions:Applicable

 

(c) Increased Cost of Hedging:Not applicable

 

(d) Failure to Deliver:Applicable

 



 7



 

(e) Insolvency Filing:Applicable

 

(f) Loss of Stock Borrow:Applicable

 



Maximum Stock Loan Rate:200 basis points per annum

  

(g) Increased Cost of Stock Borrow:Applicable

 



Initial Stock Loan Rate:25 basis points per annum

 



Hedging Party:Dealer

  



Determining Party:Dealer; provided that following any determination or
calculation by the Determining Party hereunder, upon a written request by
Counterparty, the Determining Party will promptly (but in any event within three
Scheduled Trading Days) provide to Counterparty reasonable details regarding the
basis for such determination or calculation, as the case may be, it being
understood that the Determining Party shall not be obligated to disclose any
proprietary or confidential models or other information that is proprietary or
that it is under contractual, legal or regulatory obligations not to disclose.

  

Relevant Dividend Period:The period from and including the Calculation Period
Start Date to and including the Relevant Dividend Period End Date.

 



Relevant Dividend Period  End Date:If Annex A applies, the last day of the
Settlement Valuation Period; otherwise, the Termination Date (or, if any Partial
Acceleration occurs, the Termination Date corresponding to the last Partial
Acceleration of the relevant Transaction).

 



Non-Reliance/Agreements and 

Acknowledgements Regarding 

Hedging Activities/Additional 

  Acknowledgements:Applicable

 

Transfer:Notwithstanding anything to the contrary in the Agreement, Dealer may
assign, transfer and set over all rights, title and interest, powers, privileges
and remedies of Dealer under any Transaction, in whole or in part, to an
affiliate of Dealer, with the prior written consent of Counterparty, which
consent will not be unreasonably withheld or delayed.

 

Counterparty’s Payment and 

Delivery Instructions:To be advised



Dealer’s Payment and



Delivery Instructions:To be provided by Dealer

  

Counterparty’s Contact Details



for Purpose of Giving Notice:

Tiffany & Co.

200 Fifth Avenue

New York, New York 10010

Attn: Vice President – Treasurer

Telephone: 973-254-7612

Email: Jason.Wong@Tiffany.com

 



 8



 

With a copy to:

 

Tiffany & Co. 

200 Fifth Avenue 

New York, New York 10010 

Attn: Senior Vice President, Secretary & General Counsel 

Telephone: 212-230-6863 

Email: Leigh.Harlan@Tiffany.com 

Dealer’s Contact Details for



Purpose of Giving Notice:



UBS AG, London Branch

c/o UBS Securities LLC

1285 Avenue of the Americas 

New York, NY 10019 

Attention: Strategic Equity Solutions 

 

Telephone: +1 (212) 713-3719 

Email: OL_SESGNotifications@ubs.com

 

With a copy to:

 

lee.frankenfield@ubs.com

ryan.namdar@ubs.com

  

2.          Calculation Agent. Dealer. Whenever the Calculation Agent is
required to act or to exercise judgment in any way with respect to any
Transaction hereunder, it will do so in good faith and in a commercially
reasonable manner. For the avoidance of doubt, whenever the Calculation Agent is
required to make an adjustment pursuant to the terms of this Master Confirmation
or the Equity Definitions to take into account the effect of an event, the
Calculation Agent shall make such adjustment by reference to the effect of such
event on a hypothetical equity derivatives dealer, assuming that such
hypothetical equity derivatives dealer maintains a commercially reasonable Hedge
Position.

 

Following any adjustment, determination or calculation by the Calculation Agent
hereunder, upon a written request by Counterparty, the Calculation Agent will
promptly (but in any event within three Scheduled Trading Days) provide to
Counterparty reasonable details regarding the basis for such adjustment,
determination or calculation, as the case may be, it being understood that the
Calculation Agent shall not be obligated to disclose any proprietary or
confidential models or other information that is proprietary or that it is under
contractual, legal or regulatory obligations not to disclose.

 

Notwithstanding anything to the contrary in this Master Confirmation or any
Supplemental Confirmation, the Calculation Agent shall not adjust the dates
identified as Calculation Dates in the relevant Supplemental Confirmation for
any Transaction.

 

3.          Additional Mutual Representations, Warranties and Covenants of Each
Party. In addition to the representations, warranties and covenants in the
Agreement, each party represents, warrants and covenants to the other party
that:

 

(a)  Eligible Contract Participant. It is an “eligible contract participant”, as
defined in the U.S. Commodity Exchange Act (as amended), and is entering into
each Transaction hereunder as principal (and not as agent or in any other
capacity, fiduciary or otherwise) and not for the benefit of any third party.

 

(b)  Accredited Investor. Each party acknowledges that the offer and sale of
each Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(a)(2) thereof. Accordingly, each party represents and warrants to the other
that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.

 



 9



 

4.            Additional Representations, Warranties and Covenants of
Counterparty. In addition to the representations, warranties and covenants in
the Agreement, Counterparty represents, warrants and covenants to Dealer on the
Trade Date for each Transaction hereunder, that:

 

(a)          It is not and, during the term of the Transaction, will not be,
engaged in any “issuer tender offer” within the meaning of Rule 13e-4 under the
Exchange Act and it is not aware of any third party tender offer with respect to
the Shares within the meaning of Rule 13e-1 under the Exchange Act.

 

(b)          It is not entering into any Transaction (i) on the basis of, and is
not aware of, any material non-public information with respect to the Shares
(or, if applicable, any material non-public information with respect to any
Alternative Delivery Property or the issuer of any Alternative Delivery
Property), (ii) in anticipation of, in connection with, or to facilitate, a
distribution of its securities, a self-tender offer or a third-party tender
offer in violation of the Exchange Act or (iii) to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for the Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for the Shares), in
each case in violation of the Exchange Act.

 

(c)          Each Transaction is being entered into pursuant to a publicly
disclosed Share buy-back program and its Board of Directors has approved the use
of accelerated share repurchase or other structured repurchase transactions to
effect the Share buy-back program.

 

(d)          Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that neither Dealer nor any of its
affiliates is making any representations or warranties or taking any position or
expressing any view with respect to the treatment of any Transaction under any
accounting standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity.

 

(e)          As of the Trade Date for each Transaction hereunder, Counterparty’s
most recent Annual Report on Form 10-K, together with all reports subsequently
filed by it pursuant to the Exchange Act, taken together and as amended and
supplemented to the date of this representation, do not, as of their respective
filing dates, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(f)           Counterparty shall report each Transaction it determines, based on
advice of counsel, is required under the Exchange Act and the rules and
regulations thereunder.

 

(g)          The Shares are not, and Counterparty will not cause the Shares to
be, subject to a “restricted period” (as defined in Regulation M promulgated
under the Exchange Act) at any time during any Regulation M Period (as defined
below) for any Transaction unless Counterparty has provided written notice to
Dealer of such restricted period not later than the Scheduled Trading Day
immediately preceding the first day of such “restricted period”; Counterparty
acknowledges that any such notice may cause a Disrupted Day to occur pursuant to
Section 5 below; accordingly, Counterparty acknowledges that its delivery of
such notice must comply with the standards set forth in Section 6 below;
“Regulation M Period” means, for any Transaction, (i) the Relevant Period (as
defined below) and (ii) the Settlement Valuation Period, if any, for such
Transaction. “Relevant Period” means, for any Transaction, the period commencing
on the Calculation Period Start Date for such Transaction and ending on the
earlier of (i) the Scheduled Termination Date and (ii) the last Additional
Relevant Day (as specified in the related Supplemental Confirmation) for such
Transaction, or such earlier day as elected by Dealer and communicated to
Counterparty on such day (or, if later, the First Acceleration Date without
regard to any acceleration thereof pursuant to “Special Provisions for
Acquisition Transaction Announcements” below).

 



 10



 

(h)          As of the Trade Date, the Prepayment Date, the Initial Share
Delivery Date (if applicable) and any Cash Settlement Payment Date with respect
to which Cash Settlement is applicable, Counterparty is not “insolvent” (as such
term is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11 of
the United States Code) (the “Bankruptcy Code”)) and, as of the Trade Date,
Counterparty would be able to purchase a number of Shares with a value equal to
the Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.

 

(i)           Counterparty is not and, after giving effect to any Transaction,
will not be, required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.

 

(j)           Counterparty has not and will not enter into agreements, other
than with Dealer or an affiliate of Dealer or an Other Specified Repurchase
Agreement, relating to any transactions similar to the Transactions described
herein where any initial hedge period, calculation period, relevant period or
settlement valuation period (each however defined) in such other transaction
will overlap at any time (including as a result of extensions in such initial
hedge period, calculation period, relevant period or settlement valuation period
as provided in the relevant agreements) with any Relevant Period or, if
applicable, any Settlement Valuation Period under this Master Confirmation. In
the event that the initial hedge period, calculation period, relevant period or
settlement valuation period in any such other similar transaction overlaps with
any Relevant Period or, if applicable, Settlement Valuation Period under this
Master Confirmation as a result of any postponement of the Scheduled Termination
Date or extension of the Settlement Valuation Period pursuant to “Valuation
Disruption” above, Counterparty shall as promptly as practicable under the
circumstances amend such transaction to avoid any such overlap. “Other Specified
Repurchase Agreement” means, for any Transaction, any other prepaid variable
share repurchase agreement that is entered into on the Trade Date for such
Transaction and the calculation dates or valuation dates for the transaction
under such agreement do not occur on any Calculation Date hereunder.

 

(k)          Counterparty owns or controls cash, cash equivalents and securities
of unaffiliated issuers in excess of USD 100 million.

 

(l)           Counterparty is not relying, and has not relied upon, Dealer or
any of its affiliates with respect to the legal, accounting, tax or other
implications of this Agreement and the Transaction and it has conducted its own
analyses of the legal, accounting, tax and other implications of this Agreement
and the Transaction (including, without limitation, the treatment of the
Transaction under any accounting standards). Further, it acknowledges and agrees
that neither Dealer nor any affiliate of Dealer has acted as its advisor in any
capacity in connection with this Agreement or the transactions contemplated
hereby. The Counterparty is entering into this Agreement with a full
understanding of all of the terms and risks hereof (economic and otherwise), has
adequate expertise in financial matters to evaluate those terms and risks and is
capable of assuming (financially and otherwise) those risks.

 

Additional Representations, Warranties and Covenants of Dealer. In addition to
the representations, warranties and covenants in the Agreement, Dealer
represents, warrants and covenants to Counterparty that:

 

(i)Dealer agrees that, with respect to purchases of Shares by Dealer or any of
its affiliates in connection with its hedging activities in relation to any
Transaction, Dealer or such affiliate will use commercially reasonable efforts,
during any Settlement Valuation Period for any Transaction, to make all
purchases of Shares in connection with such Transaction in a manner that would
comply with the limitations set forth in clauses (b)(1), (b)(2), (b)(3) and
(b)(4) and (c) of Rule 10b-18, as if such rule were applicable to such purchases
and taking into account any applicable Securities and Exchange Commission
no-action letters as appropriate, and subject to any delays between the
execution and reporting of a trade of the Shares on the Exchange and other
circumstances reasonably beyond Dealer’s control.

 

(ii)Dealer and its affiliates have implemented reasonable policies and
procedures, taking into consideration the nature of their business, designed to
ensure that individuals making investment decisions related to each Transaction
do not violate laws prohibiting trading on the basis of material non-public
information.

 

(iii)On the last day of the Relevant Period or, if applicable, the Settlement
Valuation Period of a Transaction, Dealer shall send a notice to the Designated
Dealer as specified in the Supplemental Confirmation, with a copy to
Counterparty, notifying the Designated Dealer that any Dealer purchase activity
in connection with the Transaction has been completed.

 



 11



 

5.            Regulatory Disruption. In the event that Dealer concludes, in its
good faith and commercially reasonable discretion, upon advice of counsel that
it is appropriate with respect to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer, but provided that such policies or procedures are related to
legal, regulatory or self-regulatory issues and are generally applicable in
similar situations and applied to any Transaction hereunder in a
non-discriminatory manner), for it to refrain from or decrease any market
activity in which it would otherwise engage in order to establish or maintain a
commercially reasonable Hedge Position in connection with a Transaction on any
Scheduled Trading Day or Days during the Calculation Period or, if applicable,
the Settlement Valuation Period, Dealer may by written notice to Counterparty
elect to deem that a Market Disruption Event has occurred and will be continuing
on such Scheduled Trading Day or Days, subject to the other provisions under
“Valuation Disruption” under Section 1 above; provided that if such deemed
Market Disruption Event is deemed to have occurred solely in response to any
requirements, policies or procedures that have been voluntarily adopted by
Dealer, such Scheduled Trading Day or Days will each be a Disrupted Day in full.

 

6.            10b5-1 Plan. Counterparty represents, warrants and covenants to
Dealer that:

 

(a)          Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any
other antifraud or anti-manipulation provisions of the federal or applicable
state securities laws and that it has not entered into or altered and will not
enter into or alter any corresponding or hedging transaction or position with
respect to the Shares. Counterparty acknowledges that it is the intent of the
parties that each Transaction entered into under this Master Confirmation comply
with the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).

 

(b)          Counterparty will not seek to control or influence Dealer’s
decision over how, when or whether to make any “purchases or sales” (within the
meaning of Rule 10b5-1(c)(1)(i)(B)(3)) under any Transaction entered into under
this Master Confirmation, including, without limitation, the price paid per
Share pursuant to such purchases, whether such purchases are made on any
securities exchange or privately, or Dealer’s decision to enter into any hedging
transactions. Counterparty represents and warrants that it has consulted with
its own advisors as to the legal aspects of its adoption and implementation of
this Master Confirmation and each Supplemental Confirmation under Rule 10b5-1.

 

(c)          Counterparty acknowledges and agrees that any amendment,
modification or waiver of this Master Confirmation or the relevant Supplemental
Confirmation must be effected in accordance with the requirements for the
amendment of a “plan” as defined in Rule 10b5-1(c). Without limiting the
generality of the foregoing, any such amendment, modification or waiver shall be
made in good faith and not as part of a plan or scheme to evade the prohibitions
of Rule 10b-5, and no such amendment, modification or waiver shall be made at
any time at which Counterparty is aware of any material non-public information
regarding Counterparty or the Shares.

 

7.            Counterparty Purchases. Counterparty (or any “affiliated
purchaser” as defined in Rule 10b-18) shall not, without the prior written
consent of Dealer, directly or indirectly purchase any Shares (including by
means of a derivative instrument), listed contracts on the Shares or securities
that are convertible into, or exchangeable or exercisable for Shares (including,
without limitation, any Rule 10b-18 purchases of blocks (as defined in Rule
10b-18)) during any Relevant Period or, if applicable, Settlement Valuation
Period, except through Dealer or an affiliate of Dealer or pursuant to any Other
Specified Repurchase Agreement; provided that this Section 7 shall not apply to
any (i) privately negotiated, unsolicited or off-market purchase of Shares (or
any security convertible into or exchangeable or exercisable for Shares); (ii)
purchase of Shares pursuant to the exercise of any stock option or employee
benefit or similar arrangement granted to former or current employees, officers,
directors, or other affiliates of Counterparty, including the withholding and/or
purchase of Shares from holders of such options or other employee benefits or
similar arrangements to satisfy payment of the option exercise price (or similar
obligation) and/or satisfy tax withholding requirements in connection with the
exercise of such option or other employee benefits or similar arrangements;
(iii) purchase of Shares from holders of performance shares or units or
restricted shares or units to satisfy tax withholding requirements in connection
with vesting; (iv) the conversion or exchange by holders of any convertible or
exchangeable securities of the Counterparty previously issued; or (v) purchase
of Shares effected by or for a plan by an agent independent of Counterparty, in
each case, to the extent that such transaction or event does not constitute a
“Rule 10b-18 purchase” (as defined in Rule 10b-18).

 



 12



 

8.            Special Provisions for Merger Transactions. Notwithstanding
anything to the contrary herein or in the Equity Definitions:

 

(a)          Counterparty agrees that it:

 

(i)           will not during the period commencing on the Trade Date through
the end of the Relevant Period or, if applicable, the Settlement Valuation
Period for any Transaction make, or, to the extent within its control, permit to
be made, any public announcement (as defined in Rule 165(f) under the Securities
Act) of any Merger Transaction or potential Merger Transaction unless such
public announcement is made prior to the opening or after the close of the
regular trading session on the Exchange for the Shares;

 

(ii)          shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) notify Dealer following any such
announcement that such announcement has been made; and

 

(iii)         shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange following such announcement) provide
Dealer with written notice specifying (i) Counterparty’s average daily Rule
10b-18 Purchases (as defined in Rule 10b-18) during the three full calendar
months immediately preceding the announcement date that were not effected
through Dealer or its affiliates and (ii) the number of Shares purchased
pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act for the
three full calendar months preceding the announcement date. Such written notice
shall be deemed to be a certification by Counterparty to Dealer that such
information is true and correct. In addition, Counterparty shall promptly after
the earlier to occur of the completion of such transaction and the completion of
the vote by target shareholders notify Dealer of such occurrence. Counterparty
acknowledges that any such notice may cause a Disrupted Day to occur pursuant to
Section 5; accordingly, Counterparty acknowledges that its delivery of such
notice must comply with the standards set forth in Section 6 above.

 

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act, other than, solely for purposes of this Section 8, any such
transaction in which the consideration consists solely of cash and there is no
valuation period.

 

9.            Special Provisions for Acquisition Transaction Announcements. (a)
Without prejudice to the provisions in Sections 12.2 and 12.3 of the Equity
Definitions relating to the occurrence of a Merger Event or Tender Offer, (i) if
an Acquisition Transaction Announcement occurs after the Trade Date and on or
prior to any Settlement Date, Cash Settlement Payment Date or other date of
payment or delivery in the case of an early termination or cancellation of a
Transaction or any portion thereof for any Transaction, then the Number of
Shares to be Delivered for such Transaction shall each be determined by making a
commercially reasonable adjustment to the Forward Price Adjustment Amount solely
to account for the economic effect of such Acquisition Transaction Announcement,
provided that the Forward Price Adjustment Amount shall not be less than zero
and (ii) if an Acquisition Transaction Announcement occurs after the Trade Date,
but prior to the First Acceleration Date of any Transaction, the First
Acceleration Date shall be the date of such Acquisition Transaction
Announcement.

 

(b)  “Acquisition Transaction Announcement” means (i) the announcement of an
event that, if consummated, would result in an Acquisition Transaction, (ii) an
announcement that Issuer or any of its subsidiaries has entered into an
agreement, a letter of intent or an understanding that, if consummated, would
result in an Acquisition Transaction, (iii) the announcement of the intention to
solicit or enter into, or to explore strategic alternatives or other similar
undertaking that includes (as stated in such announcement), an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent is reasonably likely to result in an Acquisition Transaction,
or (v) any announcement of any change or amendment to any previous Acquisition
Transaction Announcement (including any announcement of the abandonment of any
such previously announced Acquisition Transaction, letter of intent,
understanding or intention). For the avoidance of doubt, announcements as used
in the definition of Acquisition Transaction Announcement refer to any public
announcement, made by the Issuer or other party to the Acquisition Transaction.

 



 13



 

(c)  “Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition, the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “25%” and references to “50%” being replaced
by “66.7%” and without reference to the clause beginning immediately following
the definition of Reverse Merger therein to the end of such definition), Tender
Offer or Merger Transaction (provided that, for purposes of this Section 9, the
Merger Transaction involves consideration (x) valued in excess of 30% of the
market capitalization of Counterparty measured immediately prior to the relevant
time of such announcement or (y) consisting of a number of Shares that exceeds
30% of the number of outstanding Shares on the relevant date and immediately
prior to such announcement) or any other transaction involving the merger of
Issuer with or into any third party, (ii) the sale or transfer of all or
substantially all of the assets of Issuer, (iii) any acquisition, lease,
exchange, transfer, disposition (including by way of spin-off or distribution)
of assets (including any capital stock or other ownership interests in
subsidiaries) or other similar event by Issuer or any of its subsidiaries where
the aggregate consideration transferable or receivable by or to Issuer or its
subsidiaries exceeds 30% of the market capitalization of Issuer measured
immediately prior to the relevant time of such announcement and (v) any
transaction in which Issuer or its board of directors has a legal obligation to
make a recommendation to its shareholders in respect of such transaction
(whether pursuant to Rule 14e-2 under the Exchange Act or otherwise); provided
that, notwithstanding the foregoing, it shall not constitute an Acquisition
Transaction if the relevant transaction or event is solely between Counterparty
and one or more of Counterparty’s wholly owned subsidiaries, or solely between
one or more wholly owned subsidiaries of Counterparty and one or more of
Counterparty’s wholly owned subsidiaries.

 

10.Acknowledgments.

 

(a)The parties hereto intend for:

 

(i)           each Transaction to be a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code, a “swap agreement” as defined in Section
101(53B) of the Bankruptcy Code and a “forward contract” as defined in Section
101(25) of the Bankruptcy Code, and the parties hereto to be entitled to the
protections afforded by, among other Sections, Sections 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of the
Bankruptcy Code;

 

(ii)          the Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;

 

(iii)         a party’s right to liquidate, terminate or accelerate any
Transaction, net out or offset termination values or payment amounts, and to
exercise any other remedies upon the occurrence of any Event of Default or
Termination Event under the Agreement with respect to the other party or any
Extraordinary Event that results in the termination or cancellation of any
Transaction to constitute a “contractual right” (as defined in the Bankruptcy
Code); and

 

(iv)         all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

 

(b)Counterparty acknowledges that:

 

(i)           during the term of any Transaction, Dealer and its affiliates may
buy or sell Shares or other securities or buy or sell options or futures
contracts or enter into swaps or other derivative securities in order to
establish, adjust or unwind its hedge position with respect to such Transaction;

 



 14



 

(ii)          Dealer and its affiliates may also be active in the market for the
Shares and derivatives linked to the Shares other than in connection with
hedging activities in relation to any Transaction, including acting as agent or
as principal and for its own account or on behalf of customers;

 

(iii)         Dealer shall make its own determination as to whether, when or in
what manner any hedging or market activities in Counterparty’s securities shall
be conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;

 

(iv)         any market activities of Dealer and its affiliates with respect to
the Shares may affect the market price and volatility of the Shares, as well as
the Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and

 

(v)          each Transaction is a derivatives transaction in which it has
granted Dealer an option; Dealer may purchase shares for its own account at an
average price that may be greater than, or less than, the price paid by
Counterparty under the terms of the related Transaction.

 

11.UBS AG, LONDON BRANCH IS NOT REGISTERED AS A BROKER DEALER UNDER THE U.S.
SECURITIES EXCHANGE ACT OF 1934. UBS SECURITIES LLC HAS ACTED SOLELY AS AGENT IN
CONNECTION WITH THE TRANSACTION AND HAS NO OBLIGATION, BY WAY OF ISSUANCE,
ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT TO THE PERFORMANCE OF EITHER
PARTY UNDER THE TRANSACTION. UBS AG, LONDON BRANCH IS NOT A MEMBER OF THE
SECURITIES INVESTOR PROTECTION CORPORATION (SIPC).

 

12.Amendments to Equity Definitions.

 

(i)Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative effect on the theoretical value of the
relevant Shares” and replacing them with the words “a material economic effect
on the relevant Transaction”;

 

(ii)Section 11.2(c) of the Equity Definitions is hereby amended by (i) replacing
the words “a diluting or concentrative effect on the theoretical value of the
relevant Shares” with “a material economic effect on the relevant Transaction”
in the fifth line thereof, (ii) replacing the words “diluting or concentrative”
in the sixth to last line thereof with “material economic”, and (iii) deleting
the phrase “(provided that no adjustments will be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares)” and replacing such latter phrase with the words “(and,
for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, stock loan rate or liquidity relative to the relevant
Shares)”;

 

(iii)Section 11.2(e)(vii) of the Equity Definitions is hereby amended by (i)
deleting the word “event” and replacing it with the words “corporate action by
the Issuer” and (ii) deleting the words “diluting or concentrative effect on the
theoretical value of the relevant Shares” and replacing them with the words
“material economic effect on the relevant Transaction”;

 

(iv)Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”; and

 

(v)Section 12.9(b)(iv) of the Equity Definitions is hereby amended by (A)
deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and (B)
deleting the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares in the amount of the Hedging Shares or” in the penultimate sentence.

 



 15



 

13.           No Collateral. The parties hereto acknowledge that no Transaction
hereunder is secured by any collateral that would otherwise secure the
obligations of Counterparty herein or pursuant to the Agreement.

 

14.           No Set-off or Netting. Except to the extent that “Multiple
Transaction Payment Netting” applies pursuant to Section 2(c) of the Agreement,
obligations under the Transactions shall not be netted, recouped or set off
(including pursuant to Section 6 of the Agreement) against any other obligations
of the parties, whether arising under the Agreement, this Master Confirmation or
any Supplemental Confirmation, or under any other agreement between the parties
hereto, by operation of law or otherwise, and no obligations of the parties
other than under the Transactions shall be netted, recouped or set off
(including pursuant to Section 6 of the Agreement) against obligations under any
Transaction, whether arising under the Agreement, this Master Confirmation or
any Supplemental Confirmation, or under any other agreement between the parties
hereto, by operation of law or otherwise, and each party hereby waives any such
right of set-off, netting or recoupment.

 

“Equity Contract” means any transaction or instrument that does not convey to
Dealer rights, or the ability to assert claims, that are senior to the rights
and claims of common stockholders in the event of Counterparty’s bankruptcy.

 

15.          Delivery of Shares. Notwithstanding anything to the contrary
herein, Dealer may, by prior notice to Counterparty, satisfy its obligation to
deliver any Shares or other securities on any date due (an “Original Delivery
Date”) by making separate deliveries of Shares or such securities, as the case
may be, at more than one time on or prior to such Original Delivery Date, so
long as the aggregate number of Shares and other securities so delivered on or
prior to such Original Delivery Date is equal to the number required to be
delivered on such Original Delivery Date. For the avoidance of doubt, in no
event shall Counterparty be obligated to return any Shares delivered by Dealer
pursuant to this provision.

 

16.          Early Termination. In the event that (i) an Early Termination Date
(whether as a result of an Event of Default or a Termination Event) occurs or is
designated with respect to any Transaction (except as a result of a Merger Event
in which the consideration or proceeds to be paid to all holders of Shares
consists solely of cash) or (ii) the Transaction is cancelled or terminated upon
the occurrence of an Extraordinary Event, if either party would owe any amount
to the other party pursuant to Section 6(e) of the Agreement or any Cancellation
Amount pursuant to Article 12 of the Equity Definitions (any such amount, a
“Payment Amount”), then, in lieu of any payment of such Payment Amount, unless
Counterparty makes an election that the provisions of this Section 16 providing
for the delivery of Shares or Alternative Delivery Units, as the case may be,
shall not apply (such election to be made no later than the Early Termination
Date or the date on which such Transaction is terminated or cancelled),
Counterparty or Dealer, as the case may be, shall deliver to the other party a
number of Shares (or, in the case of a Merger Event, a number of units, each
comprising the number or amount of the securities or property that a
hypothetical holder of one Share would receive in such Merger Event, as the case
may be (each such unit, an “Alternative Delivery Unit” and, the securities or
property comprising such unit, “Alternative Delivery Property”)) with a value
equal to the Payment Amount, as determined by the Calculation Agent over a
commercially reasonable period of time (and the parties agree that, in making
such determination of value, the Calculation Agent may take into account a
number of factors, including the market price of the Shares or Alternative
Delivery Property on the date of early termination and, if such delivery is made
by Dealer, the prices at which Dealer purchases in a commercially reasonable
manner Shares or Alternative Delivery Property to fulfill its delivery
obligations under this Section 16); provided that in determining the composition
of any Alternative Delivery Unit, if the relevant Merger Event involves a choice
of consideration to be received by all holders, such holder shall be deemed to
have elected to receive the maximum possible amount of cash; and provided
further that Counterparty shall make the representation in Section 4(b) as of
the date of such election. If such delivery is made by Counterparty, paragraphs
2 through 7 of Annex A shall apply as if such delivery were a settlement of the
Transaction to which Net Share Settlement applied, (i) the Settlement Method
Election Date and the Cash Settlement Payment Date were the Early Termination
Date or the date on which such Transaction is terminated or cancelled, as
applicable, (ii)the Forward Cash Settlement Amount were zero (0) minus the
Payment Amount owed by Counterparty (and, for the avoidance of doubt, the
definitions of Settlement Price and Settlement Valuation Period shall not apply)
and (iii) in the case of a Merger Event, references to “Shares” shall be
references to “Alternative Delivery Units”.

 

17.          Payment Date upon Early Termination. Notwithstanding anything to
the contrary in Section 6(d)(ii) of the Agreement, if Counterparty is entitled
to receive or obligated to deliver Shares or Alternative Delivery Property in
accordance with Section 16, such Shares or Alternative Delivery Property shall
be delivered on the date selected by the Calculation Agent as promptly as
practicable.

 



 16



 

18.          Automatic Termination Provisions. Notwithstanding anything to the
contrary in Section 6 of the Agreement, if a Termination Price and an Automatic
Termination Trigger are specified in any Supplemental Confirmation, then an
Additional Termination Event with Counterparty as the sole Affected Party and
the Transaction to which such Supplemental Confirmation relates as the sole
Affected Transaction will automatically occur without any notice or action by
Dealer or Counterparty if the closing price per Share on the Exchange for a
number of consecutive Exchange Business Days equal to the Automatic Termination
Trigger during the period from, but excluding, the Trade Date to, and including,
the First Acceleration Date is below such Termination Price. In such an
instance, the last Exchange Business Day of the Automatic Termination Trigger
will be the “Early Termination Date” for purposes of the Agreement.

 

19.          Delivery of Cash. For the avoidance of doubt, nothing in this
Master Confirmation shall be interpreted as requiring Counterparty to deliver
cash in respect of the settlement of the Transactions contemplated by this
Master Confirmation following payment by Counterparty of the relevant Prepayment
Amount, except in circumstances where the required cash settlement thereof is
permitted for classification of the contract as equity by ASC 815-40,
Derivatives and Hedging – Contracts in Entity’s Own Equity, as in effect on the
relevant Trade Date (including, without limitation, where Counterparty so elects
to deliver cash or fails timely to elect to deliver Shares or Alternative
Delivery Property in respect of the settlement of such Transactions).

 

20.          Extraordinary Dividend. If Counterparty declares any Extraordinary
Dividend that has an ex-dividend date during the period commencing on the Trade
Date for any Transaction and ending of the last day of the Relevant Dividend
Period for such Transaction, then prior to or on the date on which such
Extraordinary Dividend is paid by Counterparty to holders of record,
Counterparty shall pay to Dealer, for each Transaction under this Master
Confirmation, an amount in cash equal to the product of (i) the amount of such
Extraordinary Dividend and (ii) the theoretical short delta number of shares, if
any, as of the opening of business on the related ex-dividend date, as
determined by the Calculation Agent, required for Dealer to hedge its exposure
to such Transaction.

 

21.          Claim in Bankruptcy. Dealer acknowledges and agrees that this
Master Confirmation is not intended to convey to it rights with respect to the
Transactions that are senior to the claims of common stockholders in the event
of Counterparty’s bankruptcy.

 

22.          Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Master
Confirmation, any Supplemental Confirmation or the Agreement, as applicable,
arising from a termination event, force majeure, illegality, increased costs,
regulatory change or similar event under this Master Confirmation, the Equity
Definitions incorporated herein, or the Agreement (including, but not limited
to, rights arising from Change in Law or Illegality (as defined in the
Agreement)).

 

23.          Tax

 

(a)       Payer Tax Representations. For the purpose of Section 3(e) of this
Agreement, Counterparty will make the following representation and Dealer will
make the following representation:

 

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement) to be made by it to
the other party under this Agreement. In making this representation, it may rely
on (i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of this Agreement, (ii) the satisfaction of the agreement contained
in Section 4(a)(i) or 4(a)(iii) of this Agreement and the accuracy and
effectiveness of any document provided by the other party pursuant to Section
4(a)(i) or 4(a)(iii) of this Agreement and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of this Agreement, except
that it will not be a breach of this representation where reliance is placed on
clause (ii) above and the other party does not deliver a form or documents under
Section 4(a)(iii) by reason of material prejudice to its legal or commercial
position.

 



 17



 

(b)       Payee Tax Representations. For the purpose of Section 3(f) of the
Agreement, Counterparty and Dealer make the representations specified below:

 

Counterparty makes the following representations:

 

Counterparty is a “U.S. person” (as that term is used in section
1.1441-4(a)(3)(ii) of United States Treasury Regulations (the “Regulations”))
for United States federal income tax purposes.

 

Dealer makes the following representations:

 

Dealer is a “foreign person” as that term is used in Section 1.6041-4(a)(4) of
the Regulations.

 

Dealer is a “nonqualified intermediary” for U.S. federal income tax purposes
that is entering into this Agreement as nominee for UBS Securities LLC, which is
a “U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of the
Regulations) for United States federal income tax purposes.

 

(c)       Tax Documents. Section 4(a)(iii) of the Agreement is hereby amended by
adding prior to the existing text: “upon the earlier of learning that any such
form or document is required or”.

 

(d)       Change of Account. Section 2(b) of the Agreement is hereby amended by
the addition of the following after the word “delivery” in the first line
thereof: “to another account in the same legal and tax jurisdiction”.

 

(e)       ISDA 2015 Section 871(m) Protocol. The parties agree that the
definitions and provisions contained in the Attachment to the ISDA 2015 Section
871(m) Protocol, as published by the International Swaps and Derivatives
Association, Inc., are incorporated into and apply to this Master Confirmation
and any Transaction hereunder as if set forth in full herein.

 

(f)        Foreign Account Tax Compliance Act. The parties agree that the
definitions and provisions contained in the ISDA 2012 FATCA Protocol as
published by the International Swaps and Derivatives Association, Inc. on August
15, 2012, are incorporated into and apply to the Agreement as if set forth in
full herein.

 

(g)       Tax Forms. Counterparty shall provide to Dealer a valid U.S. Internal
Revenue Service Form W-9, or any successor thereto, (i) on or before the date of
execution of this Master Confirmation (ii) promptly upon reasonable demand by
the Dealer and (iii) promptly upon learning that any such tax form previously
provided by Counterparty has become invalid, obsolete or incorrect. The Dealer
shall provide to Counterparty a valid United States Internal Revenue Service
Form W-8IMY (including a withholding statement allocating any payments received
or deemed received under this Agreement to UBS Securities LLC) as well as a
valid United States Internal Revenue Service Form W-9 for UBS Securities LLC (i)
upon the execution of this Master Confirmation, (ii) promptly upon reasonable
demand by Counterparty and (iii) promptly upon learning that any such form
previously provided by the Dealer has become invalid, obsolete or incorrect.

 

24.          [Reserved]

 

25.          Transaction Reporting - Consent for Disclosure of Information.

 

Notwithstanding anything to the contrary herein or in the Agreement or any
non-disclosure, confidentiality or other agreements entered into between the
parties from time to time, each party hereby consents to the Disclosure of
information (the “Reporting Consent”):

 

(i)to the extent required by, or necessary in order to comply with, any
applicable law, rule or regulation which mandates Disclosure of transaction and
similar information or to the extent required by, or necessary in order to
comply with, any order, request or directive regarding Disclosure of transaction
and similar information issued by any relevant authority or body or agency
(“Reporting Requirements”); or

 



 18



 

(ii)to and between the other party’s head office, branches or affiliates; to any
person, agent, third party or entity who provides services to such other party
or its head office, branches or affiliates; to a Market; or to any trade data
repository or any systems or services operated by any trade repository or
Market, in each case, in connection with such Reporting Requirements.

 

“Disclosure” means disclosure, reporting, retention, or any action similar or
analogous to any of the aforementioned.

 

“Market” means any exchange, regulated market, clearing house, central clearing
counterparty or multilateral trading facility.

 

Disclosures made pursuant to this Reporting Consent may include, without
limitation, Disclosure of information relating to disputes over transactions
between the parties, a party’s identity, and certain transaction and pricing
data and may result in such information becoming available to the public or
recipients in a jurisdiction which may have a different level of protection for
personal data from that of the relevant party’s home jurisdiction.

 

This Reporting Consent shall be deemed to constitute an agreement between the
parties with respect to Disclosure in general and shall survive the termination
of this Master Confirmation. No amendment to or termination of this Reporting
Consent shall be effective unless such amendment or termination is made in
writing between the parties and specifically refers to this Reporting Consent.

 

26.          [Reserved]

 

27.          [Reserved]

 

28.          Governing Law. The Agreement, this Master Confirmation, each
Supplemental Confirmation, and all matters arising in connection with the
Agreement, this Master Confirmation and each Supplemental Confirmation shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York (without reference to its choice of laws doctrine other than
Title 14 of Article 5 of the New York General Obligations Law).

 

29.           Offices.

 

(a)The Office of Dealer for each Transaction is: London

 

(b)The Office of Counterparty for each Transaction is: Not applicable

 

30.          Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE
AGREEMENT, THIS MASTER CONFIRMATION, ANY SUPPLEMENTAL CONFIRMATION, ANY
TRANSACTION HEREUNDER AND/OR ALL MATTERS ARISING IN CONNECTION WITH THE
AGREEMENT, THIS MASTER CONFIRMATION, ANY SUPPLEMENTAL CONFIRMATION AND/OR ANY
TRANSACTION HEREUNDER.

 

31.          Submission to Jurisdiction. THE PARTIES HERETO IRREVOCABLY SUBMIT
TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN THE
BOROUGH OF MANHATTAN, IN THE CITY OF NEW YORK, IN ANY SUIT OR PROCEEDING ARISING
OUT OF OR RELATING TO THE AGREEMENT, THIS MASTER CONFIRMATION, ANY SUPPLEMENTAL
CONFIRMATION AND/OR ANY TRANSACTION HEREUNDER.

 



 19



 

32.           Counterparts. This Master Confirmation may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Master Confirmation by signing
and delivering one or more counterparts.

 

[signature page to follow]

 

 20



 



 

Counterparty hereby agrees (a) to check this Master Confirmation carefully and
promptly upon receipt so that errors or discrepancies can be promptly identified
and rectified and (b) to confirm that the foregoing (in the exact form provided
by Dealer) correctly sets forth the terms of the agreement between Dealer and
Counterparty with respect to any particular Transaction to which this Master
Confirmation relates, by manually signing this Master Confirmation or this page
hereof as evidence of agreement to such terms and providing the other
information requested herein and promptly returning an executed copy to Dealer.

 

 

             Yours faithfully,

 









        UBS AG, London Branch       By:  /s/ Michael O’Donovan         Name:  
Michael O’Donovan         Title:

Authorized Signatory

 

              By:  /s/ Ryan Namdar         Name: Ryan Namdar         Title:
Authorized Signatory                     UBS SECURITIES LLC       By:  /s/
Michael O’Donovan         Name:   Michael O’Donovan         Title: Authorised
Signatory         By:  /s/ Ryan Namdar         Name:   Ryan Namdar        
Title: Authorised Signatory

 

Agreed and Accepted By:

 

 

 

Tiffany & Co.

 

 

 

 

By:  /s/ Mark J. Erceg, CFA     Name:  Mark J. Erceg
Title:    Executive Vice President-Chief Financial Officer  

 



 

 

[ubs-logo.jpg] 

 

 

SCHEDULE A

SUPPLEMENTAL CONFIRMATION

 

To:

Tiffany & Co.

200 5th Avenue

New York, New York 10010

United States of America

 

From:

UBS AG, London Branch

c/o UBS Securities LLC

1285 Avenue of the Americas

New York, NY 10019

    Re: Accelerated Stock Repurchase     Ref. No: [Insert Reference No.]    
Date: [Insert Date]    

 

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between UBS AG, London Branch
(“Dealer”), through its agent UBS Securities, LLC and Tiffany & Co.
(“Counterparty”) (together, the “Contracting Parties”) on the Trade Date
specified below. This Supplemental Confirmation is a binding contract between
Dealer and Counterparty as of the relevant Trade Date for the Transaction
referenced below.

 

1.           This Supplemental Confirmation supplements, forms part of, and is
subject to the Master Confirmation dated as of May 31, 2018 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

 

2.           The terms of the Transaction to which this Supplemental
Confirmation relates are as follows:

 

Trade Date: [●] Forward Price Adjustment Amount: An amount in USD equal to [●]%
multiplied by the Forward Price. Calculation Period Start Date: [●] Calculation
Dates: See Exhibit A attached hereto; provided that, if the Scheduled
Termination Date is postponed in accordance with the terms of the Master
Confirmation or if there is a Settlement Valuation Period, the Calculation Agent
shall add additional Calculation Dates as necessary, beginning with [●] and
continuing with every other Scheduled Trading Day thereafter. Scheduled
Termination Date: [●] First Acceleration Date: [●] Prepayment Amount: USD [●]
Prepayment Date: The Initial Share Delivery Date.

 



 



 

 

Initial Shares: [●] Shares Initial Share Delivery Date: [●] Ordinary Dividend
Amount: For any calendar quarter, USD [●] Scheduled Ex-Dividend Dates: [●]
Termination Price: USD [●] per Share Additional Relevant Days: The three
Exchange Business Days immediately following the Calculation Period. Regulatory
Event: [Applicable / Not applicable] Automatic Termination Trigger: [●] Exchange
Business Day Other Provisions: [●] Designated Dealer: [●]. All notices to the
Designated Dealer shall be sent to [●]. Reserved Shares: [●] Shares

 

3.           Counterparty represents and warrants to Dealer that neither it nor
any “affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act)
has made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act during either (i) the four full calendar weeks
immediately preceding the Trade Date or (ii) during the calendar week in which
the Trade Date occurs.

 

4.           This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

 

[signature page to follow]

 

Schedule A-2

 

 

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and promptly upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and promptly returning an
executed copy to Dealer.

 

  Yours sincerely,         UBS AG, London Branch      





By:

        Name:        

Title:

 

              By:         Name:         Title:                     UBS
SECURITIES LLC       By:         Name:         Title:               By:        
Name:         Title:





 

Agreed and Accepted By:

 

Tiffany & Co.

 

By:    Name:
Title:  



 



 

 

EXHIBIT A TO SUPPLEMENTAL CONFIRMATION

 

[insert Calculation Dates]

 



 

 

ANNEX A

 

COUNTERPARTY SETTLEMENT PROVISIONS

 

1.            The following Counterparty Settlement Provisions shall apply to
the extent indicated under the Master Confirmation:

 

  Settlement Currency:   USD

 

  Settlement Method Election:   Applicable; provided that (i) Section 7.1 of the
Equity Definitions is hereby amended by deleting the word “Physical” in the
sixth line thereof and replacing it with the words “Net Share” and (ii) the
Electing Party acknowledges its responsibilities under the federal securities
laws and, in particular, Sections 9 and 10(b) of the Exchange Act and the rules
and regulations thereunder, in respect of any Settlement Method Election.

 

  Electing Party:   Counterparty

 





  Settlement Method
Election Date:   The first day of the Settlement Valuation Period.

 

  Default Settlement Method:   Net Share Settlement

  

Forward Cash Settlement
Amount:  An amount equal to the Number of Shares to be Delivered multiplied by
the Settlement Price.

 

  Settlement Price:   The average of the VWAP Prices for the Calculation Dates
in the Settlement Valuation Period, subject to Valuation Disruption as specified
in the Master Confirmation.

 

  Settlement Valuation Period:   A number of Calculation Dates required to
unwind a commercially reasonably hedge position in a commercially reasonable
manner, determined by the Calculation Agent in good faith and notified to the
Counterparty in advance of the start of the Settlement Valuation Period,
beginning on:

 

(i)if no Partial Accelerations occur in connection with the relevant
Transaction, the earlier of (a) the Calculation Date immediately following the
Scheduled Termination Date and (b) the second Calculation Date immediately
following the Termination Date, or

 

(ii)if any Partial Acceleration occurs in connection with the relevant
Transaction, the earlier of (a) the Calculation Date immediately following the
Scheduled Termination Date and (b) as selected by Dealer in its reasonable
discretion, the second Calculation Date immediately following either (x) the
Termination Date corresponding to the last Partial Acceleration under the
relevant Transaction or (y) the Termination Date corresponding to such Partial
Acceleration.

 

  Cash Settlement:   If Cash Settlement is applicable, then Buyer shall pay to
Seller the absolute value of the Forward Cash Settlement Amount on the Cash
Settlement Payment Date.

 





  Cash Settlement
Payment Date:   The date that is one Settlement Cycle immediately following the
last day of the Settlement Valuation Period.

 



Net Share Settlement

Procedures:  If Net Share Settlement is applicable, Net Share Settlement shall
be made in accordance with paragraphs 2 through 7 below.

 



 

 

2.            Net Share Settlement shall be made by delivery on the Cash
Settlement Payment Date of a number of Shares satisfying the conditions set
forth in paragraph 3 below (the “Registered Settlement Shares”), or a number of
Shares not satisfying such conditions (the “Unregistered Settlement Shares”), in
either case with a value equal to the absolute value of the Forward Cash
Settlement Amount, with such Shares’ value determined by the Calculation Agent
in a commercially reasonable manner (which value shall, in the case of
Unregistered Settlement Shares, take into account a commercially reasonable
illiquidity discount).

 

3.            Counterparty may deliver Registered Settlement Shares pursuant to
paragraph 2 above only if:

 

(a)          a registration statement covering public resale of the Registered
Settlement Shares by Dealer (the “Registration Statement”) shall have been filed
with the Securities and Exchange Commission under the Securities Act and been
declared or otherwise become effective on or prior to the date of delivery, and
no stop order shall be in effect with respect to the Registration Statement; and
a printed prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
Dealer, in such quantities as Dealer shall reasonably have requested, on or
prior to the date of delivery;

 

(b)          the form and content of the Registration Statement and the
Prospectus (including, without limitation, any sections describing the plan of
distribution) shall be reasonably satisfactory to Dealer and consistent with the
form and content of prospectuses used by Dealer in underwritten equity offerings
of similar size by issuers similar to Counterparty;

 

(c)          as of or prior to the date of delivery, Dealer and its agents shall
have been afforded a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities of similar size by issuers similar to
Counterparty (provided that prior to receiving or being granted access to any
such information, Dealer and any such agent may be required by Counterparty to
enter into a nondisclosure agreement reasonably satisfactory to each party in
respect of any such due diligence investigation) and the results of such
investigation are, in the judgment of counsel to Dealer, sufficient for Dealer
to conclude that it conducted a reasonable investigation within the meaning of
Section 11 of the Securities Act; and

 

(d)          as of the date of delivery, an agreement (the “Underwriting
Agreement”) shall have been entered into with Dealer in connection with the
public resale of the Registered Settlement Shares by Dealer substantially
similar to underwriting agreements customary for underwritten offerings of
equity securities of similar size by issuers similar to Counterparty, in form
and substance reasonably satisfactory to Dealer, which Underwriting Agreement
shall include, without limitation, reasonable and customary provisions
substantially similar to those contained in such underwriting agreements
relating, without limitation, to the indemnification of, and contribution in
connection with the liability of, Dealer and its affiliates and the provision of
customary opinions, accountants’ comfort letters and lawyers’ negative assurance
letters for underwritten offerings of equity securities of similar size by
issuers similar to Counterparty.

 

4.            If Counterparty delivers Unregistered Settlement Shares pursuant
to paragraph 2 above:

 

(a)          all Unregistered Settlement Shares shall be delivered to Dealer (or
any affiliate of Dealer designated by Dealer) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;

 

(b)          as of or prior to the date of delivery, Dealer and any potential
purchaser of any such shares from Dealer (or any affiliate of Dealer designated
by Dealer) reasonably identified by Dealer shall be afforded a commercially
reasonable opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities of
similar size by issuers similar to Counterparty (including, without limitation,
the right to have made available to it for inspection all financial and other
records, pertinent corporate documents and other information reasonably
requested by it); provided that prior to receiving or being granted access to
any such information, Dealer or such potential purchaser, as the case may be,
may be required by Counterparty to enter into a nondisclosure agreement
reasonably satisfactory to each party with Counterparty in respect of any such
due diligence investigation;

 

Annex A – 2

 

 

(c)          as of the date of delivery, Counterparty shall enter into an
agreement (a “Private Placement Agreement”) with Dealer (or any affiliate of
Dealer designated by Dealer) in connection with the private placement of such
shares by Counterparty to Dealer (or any such affiliate) and the private resale
of such shares by Dealer (or any such affiliate), substantially similar to
private placement purchase agreements customary for private placements of equity
securities of similar size by issuers similar to Counterparty, in form and
substance commercially reasonably satisfactory to Dealer, which Private
Placement Agreement shall include, without limitation, customary provisions
substantially similar to those contained in such private placement purchase
agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, Dealer and its affiliates and
the provision of customary opinions, accountants’ comfort letters and lawyers’
negative assurance letters for private placements of equity securities of
similar size by issuers similar to Counterparty, and shall provide for the
payment by Counterparty of a customary portion of all reasonable and documented
out-of-pocket fees and expenses of Dealer (and any such affiliate) in connection
with such resale, including, without limitation, all reasonable fees and
out-of-pocket expenses of counsel for Dealer, and shall contain such customary
representations, warranties, covenants and agreements of Counterparty reasonably
necessary or advisable to establish and maintain the availability of an
exemption from the registration requirements of the Securities Act for such
resales; and

 

(d)          in connection with the private placement of such shares by
Counterparty to Dealer (or any such affiliate) and the private resale of such
shares by Dealer (or any such affiliate), Counterparty shall, if so reasonably
requested by Dealer, prepare, in cooperation with Dealer, a customary private
placement memorandum in form and substance reasonably satisfactory to Dealer and
consistent with the form and content of private placement memoranda used by
Dealer in private placements of equity securities of similar size by issuers
similar to Counterparty.

 

5.            Dealer, itself or through an affiliate (the “Selling Agent”) or
any underwriter(s), will sell in a commercially reasonable manner all, or such
lesser portion as may be required hereunder, of the Registered Settlement Shares
or Unregistered Settlement Shares and any Makewhole Shares (as defined below)
(together, the “Settlement Shares”) delivered by Counterparty to Dealer pursuant
to paragraph 6 below commencing on the Cash Settlement Payment Date and
continuing until the date on which the aggregate Net Proceeds (as such term is
defined below) of such sales is equal to (or as close as reasonably practicable
to) the absolute value of the Forward Cash Settlement Amount (such date, the
“Final Resale Date”). If the proceeds of any sale(s) made by Dealer, the Selling
Agent or any underwriter(s), net of any commercially reasonable fees and
commissions (including, without limitation, commercially reasonable underwriting
or placement fees) customary for similar equity offerings of similar size by
issuers similar to Counterparty under similar circumstances at the time of the
offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (the “Net Proceeds”) exceed the absolute
value of the Forward Cash Settlement Amount, Dealer will refund, in USD, such
excess in cash to Counterparty on the date that is three (3) Currency Business
Days following the Final Resale Date, and, if any portion of the Settlement
Shares remains unsold, Dealer shall return to Counterparty on that date such
unsold Shares.

 

6.            If the Calculation Agent determines that the Net Proceeds received
from the sale of the Registered Settlement Shares or Unregistered Settlement
Shares or any Makewhole Shares, if any, pursuant to this paragraph 6 are less
than the absolute value of the Forward Cash Settlement Amount (the amount in USD
by which the Net Proceeds are less than the absolute value of the Forward Cash
Settlement Amount being the “Shortfall” and the date on which such determination
is made and notified to Counterparty, the “Deficiency Determination Date”),
Counterparty shall on the Exchange Business Day next succeeding the Deficiency
Determination Date (the “Makewhole Notice Date”) deliver to Dealer, through the
Selling Agent, a notice of Counterparty’s election that Counterparty shall
either (i) pay an amount in cash equal to the Shortfall on the day that is one
(1) Currency Business Day after the Makewhole Notice Date, or (ii) deliver
additional Shares. If Counterparty elects to deliver to Dealer additional
Shares, then Counterparty shall deliver additional Shares in compliance with the
terms and conditions of paragraph 3 or paragraph 4 above, as the case may be
(the “Makewhole Shares”), in such number as the Calculation Agent reasonably
believes would have a market value on the date of delivery equal to the
Shortfall, on the first Clearance System Business Day which is also an Exchange
Business Day following the date the Calculation Agent notifies Counterparty of
such number. Such Makewhole Shares shall be sold by Dealer in accordance with
the provisions above; provided that if the sum of the Net Proceeds from the sale
of the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to Dealer further Makewhole Shares until such Shortfall has been
reduced to zero.

 

Annex A – 3

 

 

7.            Notwithstanding the foregoing, in no event shall the aggregate
number of Settlement Shares and Makewhole Shares be greater than the Reserved
Shares minus the amount of any Shares actually delivered by Counterparty under
any other Transaction(s) under this Master Confirmation (the result of such
calculation, the “Capped Number”). Counterparty represents and warrants (which
shall be deemed to be repeated on each day that a Transaction is outstanding)
that the Capped Number is equal to or less than the number of Shares determined
according to the following formula:

 

A – B

 

WhereA = the number of authorized but unissued shares of the Counterparty that
are not reserved for future issuance on the date of the determination of the
Capped Number; and

 

B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised. 



“Reserved Shares” means the aggregate of the number of Shares specified as such
in the Supplemental Confirmation for each outstanding Transaction.



 

Annex A – 4



